Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of J.M.A.E.W., a Child                Appeal from the 307th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 2013-
No. 06-14-00087-CV                                    2394-DR). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
                                                      Burgess participating. Concurring Opinion
                                                      by Justice Burgess.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Josh, has adequately indicated his inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 13, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk